PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leach, Karen
Application No. 17/471,503
Filed: 10 Sep 2021
For: PROTECTIVE SLEEPING BAG

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.78(b), filed September 10, 2021, to restore the right of priority to prior-filed provisional applications.

The petition is DISMISSED.

This pending application was filed more than twelve months after the filing date of the prior provisional application(s), for which benefit is now sought. However, since this pending application was not filed within two months of the expiration of the prior provisional application(s), this petition under 37 CFR 1.78(b) is subject to dismissal.

The instant application, filed September 10, 2021, was filed more than 14 months from the filing date of U.S. Provisional Application 62/705,419 which was filed June 26, 2020. In view thereof, the benefit of the provisional application may not be restored.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions